83 F.3d 425
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James W. LOONEY, Appellant,v.ELECTRONIC DATA SYSTEMS CORPORATION, Appellee.
No. 95-3463.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 10, 1996.Filed:  April 26, 1996.

Before MAGILL, Circuit Judge, HENLEY, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
James W. Looney appeals from a judgment of the district court1 granting summary judgment to Electronic Data Systems Corporation (EDS) on his claims of age and sex discrimination.   Having reviewed the record and the parties' briefs, we conclude that the district court did not err in holding that Looney failed to produce sufficient evidence to dispute that EDS terminated him as part of a reduction in force (RIF) and that age and sex were not factors in the termination.   As to his sex discrimination claim, although EDS retained a female employee in his group, the district court correctly held that "[t]here [wa]s absolutely no evidence of sex discrimination."   As to his age claim, we note that contrary to Looney's suggestion on appeal, "[w]hen a company's decision to reduce its workforce is due to the exercise of its business judgment[,] it need not provide evidence of financial distress ... [nor] objective criteria for determining who should be discharged to make the RIF 'legitimate.' "  Hardin V. Hussmann Corp., 45 F.3d 262, 265 (8th Cir.1995).   Moreover, as the district court found, the "black balloon" parties and a supervisor's comment in response to Looney's statement that he remembered when beer cost 35 cents at the ball park do "not lead to an inference that [Looney] was discharged because of his age."  Bialas v. Greyhound Lines, Inc., 59 F.3d 759, 763 (8th Cir.1995).


2
Accordingly, the judgment of the district court is affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable Terry I. Adelman, United States Magistrate Judge for the Eastern District of Missouri, sitting by the consent of the parties pursuant to 28 U.S.C. § 636(c)